Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claims 1, 21 and 28 to overcome the cited prior art.
In particular, regarding claim 1, Hsu teaches a method comprising:
determining, by a component of an antenna, an operating frequency of the antenna (“each antenna element may be individually reconfigurable to modify its resonant frequency, such as by varying the effective length of dipole elements,” col. 1, lines 27-30);
determining, by the component of the antenna, a filter node (700, Fig. 7) of a plurality of filter nodes to activate to tune the antenna to the operating frequency (“optical energy sources 135 in the optical source layer 130 are then individually controlled to selectably provide optical energy to each corresponding RF MEMS switch 300,” col. 9, lines 29-32);
generating, by the component of the antenna, a first signal to cause a first light source (135, Fig. 8) to generate a light signal to interact with the first filter node (700, Fig. 8) (“the optical energy sources 135 in the optical source layer 130 are then individually controlled to selectably provide optical energy to each corresponding RF MEMS switch 300,” col. 9, lines 29-34),
wherein the first filter node adjusts a characteristic of a radiating element coupled to the first filter node, responsive to receiving the photonic signal notification, to facilitate tuning the 
wherein a power light signal (“optical energy from a photo-voltaic cell optical source 137,” col. 10, lines 5-7) interacts with the first filter node (700, Fig. 8) to cause a photo-voltaic detector (750, Fig. 7) of the first filter node to generate an electrical power signal (“a photo-voltaic cell 750 is coupled to the arm plate contact 333 and the substrate plate contact 321 is used to provide a bias voltage,” col. 9, lines 50-53), and, 
wherein the power light signal is generated by a power light source (137, Fig. 8) that is independent from the first light source (135, Fig. 8), 
However, Hsu does not explicitly teach: 
wherein interaction of the first light signal with the first filter node cause a photonic signal notification to be transmitted to an amplifier of the first filter node, 
wherein the amplifier of the first filter node adjusts a characteristic of a radiating element coupled to the first filter node, responses to receiving the photonic signal notification, to facilitate tuning the antenna to the operating frequency
wherein the amplifier of the first filter node is powered by the electrical signal.
Furthermore, upon further search and consideration, the modification does not appear to be obvious to those of ordinary skill in the art.
Independent claims 21 and 28 recite the same allowable subject matter, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845